DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Amendment filed 1/12/2021 has been entered.  Claims 1, 8, and 14 have been amended. Claims 1-20 remain pending in the application.  Applicant's amendments to the Specification have overcome the rejection in the non-final Office Action mailed 10/25/2021.
On pages 9- 10 of the response filed 1/22/2022, Applicant argues the claims are patent-eligible under 35 USC 101 because it is an unconventional technical solution to a technical problem of determining an ambient temperature which compensates for self-heating effects.  However, such a determination is an abstract number resulting from receiving various data and performing abstract operations on the data.  Applicant also argues the abstract idea is “integrated into a practical application.”  However, “a driver module, capable of operating an actuator” which computes a corrected temperature that represents “ambient air temperature of the driver module and which compensates for self-heating effects of the driver module” is not a practical application.  The driver module is only capable of operating an actuator, and does not actuate the actuator based on the result of the computations.  The claims are directed towards calculating a corrected temperature, which is an abstract idea of mathematical relationships implemented on a generic computer or processor.  Therefore there is no practical application.
On pages 11-14 of the response filed 1/22/2022, Applicant argues the Office action because the Office action states “Yost (US Patent 6,826,361) does not disclose predict the total 
The Examiner disagrees.  Yost’s determined final temperature is a predicted final temperature “During heating, a time constant is used to determine the final temperature that would be reached in the vicinity of the heat sources if the digital camera 100 and the environment surrounding the camera 100 remained unchanged. A temperature sensor (e.g., temperature sensor 216) or a combination of temperature sensors provides information regarding actual temperature within body 110” (Col 7, Ln 51), which is the equivalent of, and discloses the limitation “compute a corrected temperature value according to the predicted total temperature change and measured temperature” of the instant application.  The corrected temperature of the instant application is the result of the predicted temperature change and the measured temperature which is an initial/current temperature, and thus is equivalent to a predicted final temperature.
Thus, Yost discloses predict the total temperature change value of the driver module according to the self-heating module.  As above, Yost discloses the determined, or predicted final temperature “During heating, a time constant is used to determine the final temperature that would be reached in the vicinity of the heat sources if the digital camera 100 and the environment surrounding the camera 100 remained unchanged. A temperature sensor (e.g., temperature sensor 216) or a combination of temperature sensors provides information regarding actual temperature within body 110” (Col 7, Ln 51).  The measured temperature is the starting temperature because the final temperature is determined, “A temperature sensor (e.g., temperature sensor 216) or a combination of temperature sensors provides information regarding actual temperature within body 110” (Col 7, Ln 55).  Thus the change, or predicted total temperature change is inherent with the difference of the predicted final temperature and measured temperature.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 8, a method), machine (claim 1 of a driver module, claim 14 of a system), or manufacture, which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
measure a temperature of the driver module; and 
generate measured temperature data; and 
	obtain a current value of the current driver circuit; 
receive the measured temperature data from the temperature sensor; 
compute a self-heating value according to the current value and a resistance value of the actuator; 
predict a total temperature change value of the driver module according to the computed self-heating value; and 

wherein the computed corrected temperature value represents an ambient air temperature of the driver module.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional elements of “a current driver circuit,” “a driver module”  “a temperature sensor” and “a computation circuit” are well-understood, routine, and conventional elements in the art. Therefore, the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 2-7 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-7 are merely extensions of abstract ideas with no additional elements and generic elements. The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
Evaluating claim 8, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
determining an ambient air temperature of a driver module connected to an actuator: 	obtaining a current of the driver module; 
measuring an actual temperature of the driver module; 
computing a self-heating value according to the obtained current and a resistance of the actuator; 
predicting a total temperature change value of the driver module according to the computed self-heating value; and
computing a corrected temperature value according to the predicted total temperature change value and the measured actual temperature; 
wherein the computed corrected temperature value represents the ambient air temperature of the driver module.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional elements of “driver module,” and 
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 9-13 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 9-13 are merely extensions of abstract ideas with no additional elements and generic elements. The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Evaluating claim 14, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
obtain a current value of the control circuit; 
receive the measured temperature data from the temperature sensor; 
compute a self-heating value according to the current value and a resistance value of the actuator; 
predict a total temperature change value of the driver module according to the computed self-heating value; and
compute a corrected temperature value according to the predicted total temperature change value and the measured temperature; 

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “an actuator” “a driver module” “bonded to a printed circuit board (PCB)” “current driver circuit” “computation circuit” and “ temperature sensor” are well-understood, routine, and conventional elements in the art.   Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 15-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 15-20 are merely extensions of abstract ideas with no additional elements and generic elements. The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,826,361 (Yost) in view of US Publication 2019/0135150 (Gao) and US Publication 2016/0357898 (Johnson).

Regarding claim 1, Yost discloses a driver module (FIG. 2), capable of operating an actuator, comprising: 
a current driver circuit (FIG. 2: Step Motor Driver 272, DC Motor/Driver 282); 
a temperature sensor adjacent to the current driver circuit (FIG. 2: Temp Sensor 216, Temp Sensor 219, temp sensor 229, temp sensor 274) and configured to: 
measure a temperature of the driver module; and  generate measured temperature data (FIG. 4, “Sense a temperature at a location within the body of a camera” 402); 
a computation circuit configured to: receive the measured temperature data from the temperature sensor (“Method 400 begins with block 402 where temperature is sensed at a location within the body 110 of camera 100” (Col 10, Ln 18)); 
compute a self-heating value of the driving module (“Heat effects from each heat source can be empirically determined or calculated. The heat effects are used to determine an appropriate camera time constant. A respective camera time constant can be determined for each combination of operating states of heat generating elements within the camera” (Col 3, Ln 52), “Heat transfer properties that cause the lens assembly to warm with respect to an ambient temperature when camera heat sources are turned on and return to the ambient temperature after the heat sources are turned off are used to determine a lens assembly time constant” (Col 3, Ln 57) “CTC” (Col 8, Ln 24)); 
predict a total temperature change value of the driver module according to the self-heating value (“During heating, a time constant is used to determine the final temperature that would be reached in the vicinity of the heat sources if the digital camera 100 and the environment surrounding the camera 100 remained unchanged. A temperature sensor (e.g., temperature sensor 216) or a combination of temperature sensors provides information regarding actual temperature within body 110” (Col 7, Ln 51), “A temperature sensor (e.g., temperature sensor 216) or a combination of temperature sensors provides information regarding actual temperature within body 110” (Col 7, Ln 55) because the final temperature is determined or predicted, knowing the start temperature, the total temperature change is predicted. “T.sub.OFFSET is a constant representing the difference between ambient temperature and the temperature within body 110 when the camera 100 is fully warmed up” (Col 8, Ln 8)),
compute a corrected temperature value according to the predicted total temperature change value and the measured temperature, wherein the computed corrected temperature value represents an ambient air temperature of the driver module (“During heating, a time constant is used to determine the final temperature that would be reached in the vicinity of the heat sources if the digital camera 100 and the environment surrounding the camera 100 remained unchanged. A temperature sensor (e.g., temperature sensor 216) or a combination of temperature sensors provides information regarding actual temperature within body 110” (Col 7, Ln 51), the final temperature discloses the corrected temperature “A temperature sensor (e.g., temperature sensor 216) or a combination of temperature sensors provides information regarding actual temperature within body 110” (Col 7, Ln 55)).
 
Yost does not explicitly disclose:
obtain a current value of the current driver circuit; 
compute a self-heating value according to the current value and a resistance value of the actuator.
However, Gao teaches obtain a current value of the current driver circuit; compute a self-heating value according to the current value and a resistance value of the actuator (Q) (“the heat quantity Q of the shape memory actuators is calculated by the following formula:

    PNG
    media_image1.png
    34
    122
    media_image1.png
    Greyscale
 
In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is heat transferred to the outside by the actuators [0051]-[0052] where a total temperature change would be based on the self-heating value / quantity of heat.  Gao is a variation of the well-known Joule or Ohm law.   A teaching reference “Resistors and Circuits” (E. Coates) spells out the inherent principle of Gao, teaching the rate at which heat is dissipated is power (and measured in units of Watts (W)), which can be found using current and resistance: 
    PNG
    media_image2.png
    43
    238
    media_image2.png
    Greyscale
(page 6)).   “Q” in the equation of Gao represents Power, which is a rate of heat dissipation, thereby teaching the claimed “predict a total temperature change value of the driver module according to the self heating value” because a temperature change occurs according to heat dissipation.   
Yost to obtain a current value and use the current value and resistance value to compute a heat quality Q (also known as self-heating value) as taught by Gao to accurately determine the temperature.  

Regarding claim 6, the combination of Yost and Gao generally discloses the above driver module and further Yost discloses a first register connected to the computation circuit; a second register; and a third register connected to the computation circuit configured to store the computed corrected temperature (“Each time camera 100 is turned off, ASIC 212 stores a first time, T.sub.1, and records the internal temperature of the camera 100, S.sub.OFF. Thereafter, when an operator of the camera 100 turns the camera on, ASIC 212 stores a second time, T.sub.2, and records the internal temperature of the camera 100, S.sub.START” (Col 8, ln 32) “These temperature values are stored in internal memory 240” (Col 10, Ln 62)  Because Yost discloses the ability to store in memory, Yost has the ability to store the other measurements.
Yost does not explicitly disclose the current value and resistance value of the actuator.
However, Gao teaches “In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is beat transferred to the outside by the actuators” [0051]-[0052].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for estimating lens temperature of Yost to obtain a current value and use the current value and resistance value to Gao to accurately determine the temperature.

Regarding claim 8, Yost discloses a method for determining an ambient air temperature of a driver module (“determine the final temperature that would be reached in the vicinity of the heat sources if the digital camera 100 and the environment surrounding the camera 100 remained unchanged. A temperature sensor (e.g., temperature sensor 216) or a combination of temperature sensors provides information regarding actual temperature within body 110” (Col 7, Ln 51)) connected to an actuator, comprising: 
driver module (FIG. 2: Step Motor Driver 272, DC Motor/Driver 282); 
 measuring an actual temperature of the driver module (“temperature is sensed at a location within the body 110 of camera 100” (Col 10, Ln 18));
computing a self-heating value of the driver module (“Heat effects from each heat source can be empirically determined or calculated. The heat effects are used to determine an appropriate camera time constant. A respective camera time constant can be determined for each combination of operating states of heat generating elements within the camera” (Col 3, Ln 52), “Heat transfer properties that cause the lens assembly to warm with respect to an ambient temperature when camera heat sources are turned on and return to the ambient temperature after the heat sources are turned off are used to determine a lens assembly time constant” (Col 3, Ln 57) “CTC” (Col 8, Ln 24)); 
predicting a total temperature change of the driver module according to the self-heating value (“During heating, a time constant is used to determine the final temperature that would be reached in the vicinity of the heat sources if the digital camera 100 and the environment surrounding the camera 100 remained unchanged. A temperature sensor (e.g., temperature sensor 216) or a combination of temperature sensors provides information regarding actual temperature within body 110” (Col 7, Ln 51), “A temperature sensor (e.g., temperature sensor 216) or a combination of temperature sensors provides information regarding actual temperature within body 110” (Col 7, Ln 55) because the final temperature is determined or predicted, knowing the start temperature, the total temperature change is predicted. “T.sub.OFFSET is a constant representing the difference between ambient temperature and the temperature within body 110 when the camera 100 is fully warmed up” (Col 8, Ln 8)),
computing a corrected temperature according to the total temperature change and the actual temperature, wherein the corrected temperature represents the ambient air temperature of the driver module (“During heating, a time constant is used to determine the final temperature that would be reached in the vicinity of the heat sources if the digital camera 100 and the environment surrounding the camera 100 remained unchanged. A temperature sensor (e.g., temperature sensor 216) or a combination of temperature sensors provides information regarding actual temperature within body 110” (Col 7, Ln 51), the final temperature discloses the corrected temperature  “A temperature sensor (e.g., temperature sensor 216) or a combination of temperature sensors provides information regarding actual temperature within body 110” (Col 7, Ln 55)).
Yost does not explicitly disclose:
obtaining current value of the driver module; 
compute a self-heating value according to the current value and a resistance value of the actuator;
Gao teaches obtain a current value of the current driver circuit; compute a self-heating value according to the current value and a resistance value of the actuator (Q) (“the heat quantity Q of the shape memory actuators is calculated by the following formula:

    PNG
    media_image1.png
    34
    122
    media_image1.png
    Greyscale
 
In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is heat transferred to the outside by the actuators [0051]-[0052].  Gao is a variation of the well-known Joule or Ohm law.   A teaching reference “Resistors and Circuits” (E. Coates) spells out the inherent principle of Gao, teaching the rate at which heat is dissipated is power (and measured in units of Watts (W)), which can be found using current and resistance: 
    PNG
    media_image2.png
    43
    238
    media_image2.png
    Greyscale
(page 6)).   “Q” in the equation of Gao represents Power, which is a rate of heat dissipation, thereby teaching the claimed “predict a total temperature change value of the driver module according to the self heating value” because a temperature change occurs according to heat dissipation.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for estimating lens temperature of Yost to obtain a current value and use the current value and resistance value to compute a heat quality Q (also known as self-heating value) as taught by Gao to accurately determine the temperature.

Claims 2, 4-5, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,826,361 (Yost) in view of US Publication 2019/0135150 (Gao) and US 2016/0239057 (Kocagoez).

Regarding claim 2, the combination of Yost and Gao generally disclose the above driver module and further Yost discloses predicting the total temperature change comprises computing a first temperature change;  a second temperature; and a third temperature change (“ASIC 212 associates an accurate time stamp with each state change of heat generating elements (e.g., the image sensor 214, the ASIC 212, focus and zoom subsystem elements within body 110, and image display 116)” (Col 7, Ln 32) “When a heat source is turned on, off, or commanded into a power saving mode, the lens temperature is estimated using a heat transfer model” (Col 4, Ln 11) teaching temperature changes). 
Yost does not explicitly disclose:
temperature change according to the self-heating value and a thermal resistance.
However, Gao teaches “the heat quantity Q of the shape memory actuators is calculated by the following formula:

    PNG
    media_image1.png
    34
    122
    media_image1.png
    Greyscale
 
In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is beat transferred to the outside by the actuators [0051]-[0052]; and
a like reference Kocagoez teaches “self-heating of a chip module includes at least information from a group consisting of: information indicating thermal properties for heat capacity of at least a portion of the at least one chip module, information indicating thermal properties for thermal resistance of at least a portion of the at least one chip module, a temperature of at least a portion of the at least one chip module, a change of a temperature of at least a portion of the at least one chip module, and workload for the at least one chip module” [0256]).
 Yost to use the self-heating value of Gao and thermal resistance as taught by Kocagoez, to accurately calculate temperature changes.

Regarding claim 4, the combination of Yost, Gao and Kocagoez generally discloses the above driver module and further Yost discloses computing the first temperature change; computing the second temperature change; and computing the third temperature change (“One method of modeling the effects of heating and cooling on the lens assembly uses the camera and lens assembly time constants to approximate the rate of temperature change in the lens assembly. The internal clock and related logic provide timestamps for heating and cooling states. During heat inducing states, the time constants are used to determine a temperature that would be reached near the heat generating sources if the camera and environmental (e.g., temperature of the ambient air, foreign heat sources, etc.) conditions remain unchanged. A temperature sensor(s) proximal to the heat sources provides the actual temperature at a location in the body of the camera. During cooling states, the time constants are used to estimate the rate of temperature change in the camera body and the lens assembly” (Col 4, Ln 13). 
Yost does not explicitly disclose computing the temperature change is based on a quantity of heat. 
However, Gao teaches “the heat quantity Q of the shape memory actuators is calculated by the following formula:

    PNG
    media_image1.png
    34
    122
    media_image1.png
    Greyscale
 
In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is beat transferred to the outside by the actuators” [0051]-[0052].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for estimating lens temperature of Yost and Kocagoez to obtain a current value and use the current value and resistance value to compute a heat quality Q (also known as self-heating value) as taught by Gao to accurately determine the temperature.

Regarding claim 5, the combination of Yost, Gao and Kocagoez generally discloses the above driver module and further Yost discloses predicting the total temperature change further comprises adding the first, second, and third temperature changes together (“Each time camera 100 is turned off, ASIC 212 stores a first time, T.sub.1, and records the internal temperature of the camera 100, S.sub.OFF. Thereafter, when an operator of the camera 100 turns the camera on, ASIC 212 stores a second time, T.sub.2, and records the internal temperature of the camera 100, S.sub.START” (Col 8, ln 32) and Equation 1 (Col 8, ln 44) it would be obvious for a person of ordinary skill in the art to add the temperature changes together to arrive at the total temperature change); and 
computing the corrected temperature comprises subtracting the total temperature change from the measured actual temperature change (“ASIC 212 associates an accurate time stamp with each state change of heat generating elements (e.g., the image sensor 214, the ASIC 212, focus and zoom subsystem elements within body 110, and image display 116)” (Col 7, Ln 32) “When a heat source is turned on, off, or commanded into a power saving mode, the lens temperature is estimated using a heat transfer model” (Col 4, Ln 11), “Temperature offset 244 is a difference between ambient temperature and a temperature that the lens assembly 150 will approach if the present on/off state of the heat generating elements remains constant for a sufficient length of time” (Col 7, Ln 17) it would be obvious for a person of ordinary skill in the art to take the difference between the total temperature change and measured actual temperature change to determine a corrected temperature.

Regarding claim 9, the combination of Yost and Gao generally disclose the above method and further Yost discloses predicting a first temperature change;  a second temperature; and a third temperature change (“ASIC 212 associates an accurate time stamp with each state change of heat generating elements (e.g., the image sensor 214, the ASIC 212, focus and zoom subsystem elements within body 110, and image display 116)” (Col 7, Ln 32) “When a heat source is turned on, off, or commanded into a power saving mode, the lens temperature is estimated using a heat transfer model” (Col 4, Ln 11) teaching temperature changes). 
Yost does not explicitly disclose:
temperature change according to the self-heating value and a thermal resistance.
However, Gao teaches “the heat quantity Q of the shape memory actuators is calculated by the following formula:

    PNG
    media_image1.png
    34
    122
    media_image1.png
    Greyscale
 
In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is beat transferred to the outside by the actuators [0051]-[0052]; and
Kocagoez teaches “self-heating of a chip module includes at least information from a group consisting of: information indicating thermal properties for heat capacity of at least a portion of the at least one chip module, information indicating thermal properties for thermal resistance of at least a portion of the at least one chip module, a temperature of at least a portion of the at least one chip module, a change of a temperature of at least a portion of the at least one chip module, and workload for the at least one chip module” [0256]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the Yost to use the self heating value of Gao and thermal resistance as taught by Kocagoez, to accurately calculate temperature changes.

Regarding claim 11, the combination of Yost, Gao and Kocagoez generally discloses the above method and further Yost discloses computing the first temperature change; computing the second temperature change; and computing the third temperature change (“One method of modeling the effects of heating and cooling on the lens assembly uses the camera and lens assembly time constants to approximate the rate of temperature change in the lens assembly. The internal clock and related logic provide timestamps for heating and cooling states. During heat inducing states, the time constants are used to determine a temperature that would be reached near the heat generating sources if the camera and environmental (e.g., temperature of the ambient air, foreign heat sources, etc.) conditions remain unchanged. A temperature sensor(s) proximal to the heat sources provides the actual temperature at a location in the body of the camera. During cooling states, the time constants are used to estimate the rate of temperature change in the camera body and the lens assembly” (Col 4, Ln 13). 
Yost does not explicitly disclose computing the temperature change is based on a quantity of heat. 
However, Gao teaches “the heat quantity Q of the shape memory actuators is calculated by the following formula:

    PNG
    media_image1.png
    34
    122
    media_image1.png
    Greyscale
 
In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is beat transferred to the outside by the actuators” [0051]-[0052].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for estimating lens temperature of Yost and Kocagoez to obtain a current value and use the current value and resistance value to compute a heat quality Q (also known as self-heating value) as taught by Gao to accurately determine the temperature.

Regarding claim 12, the combination of Yost, Gao and Kocagoez generally discloses the above method and further Yost discloses predicting the total temperature change further comprises adding the first, second, and third temperature changes together (“Each time camera 100 is turned off, ASIC 212 stores a first time, T.sub.1, and records the internal temperature of the camera 100, S.sub.OFF. Thereafter, when an operator of the camera 100 turns the camera on, ASIC 212 stores a second time, T.sub.2, and records the internal temperature of the camera 100, S.sub.START” (Col 8, ln 32) and Equation 1 (Col 8, ln 44) it would be obvious for a person of ordinary skill in the art to add the temperature changes together.

Regarding claim 13, the combination of Yost and Gao generally discloses the above method and further Yost discloses computing the corrected temperature comprises subtracting the total temperature change from the measured actual temperature (“ASIC 212 associates an accurate time stamp with each state change of heat generating elements (e.g., the image sensor 214, the ASIC 212, focus and zoom subsystem elements within body 110, and image display 116)” (Col 7, Ln 32) “When a heat source is turned on, off, or commanded into a power saving mode, the lens temperature is estimated using a heat transfer model” (Col 4, Ln 11), “Temperature offset 244 is a difference between ambient temperature and a temperature that the lens assembly 150 will approach if the present on/off state of the heat generating elements remains constant for a sufficient length of time” (Col 7, Ln 17) it would be obvious for a person of ordinary skill in the art to take the difference between the total temperature change and measured actual temperature change to determine a corrected temperature.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,826,361 (Yost) in view of US Publication 2019/0135150 (Gao), US Publication S 20160239057 (Kocagoez) and US Publication 2016/0378897 (Anderson).

Regarding claim 3, the combination of Yost, Gao and Kocagoez generally discloses the above driver module and further Yost discloses: computing the first temperature change; computing the second temperature change; and computing the third temperature (“One method of modeling the effects of heating and cooling on the lens assembly uses the camera and lens assembly time constants to approximate the rate of temperature change in the lens assembly. The internal clock and related logic provide timestamps for heating and cooling states. During heat inducing states, the time constants are used to determine a temperature that would be reached near the heat generating sources if the camera and environmental (e.g., temperature of the ambient air, foreign heat sources, etc.) conditions remain unchanged. A temperature sensor(s) proximal to the heat sources provides the actual temperature at a location in the body of the camera. During cooling states, the time constants are used to estimate the rate of temperature change in the camera body and the lens assembly” (Col 4, Ln 13).
Yost does not explicitly disclose computing the temperature change is further based on a thermal capacitance.	
However a like reference Anderson teaches (“Thermal capacitance (also referred to as heat capacitance) refers to the heat amount (Q) held by a material for a certain change of temperature and can be expressed using the following equation” [0041])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the Yost, Gao and Kocagoez, to incorporate thermal capacitance into the temperature change calculation as taught by Anderson to accurately calculate temperature changes.

Regarding claim 10, the combination of Yost, Gao and Kocagoez generally discloses the above driver module and further Yost discloses computing the first temperature change; computing the second temperature change; and computing the third temperature (“One method of modeling the effects of heating and cooling on the lens assembly uses the camera and lens assembly time constants to approximate the rate of temperature change in the lens assembly. The internal clock and related logic provide timestamps for heating and cooling states. During heat inducing states, the time constants are used to determine a temperature that would be reached near the heat generating sources if the camera and environmental (e.g., temperature of the ambient air, foreign heat sources, etc.) conditions remain unchanged. A temperature sensor(s) proximal to the heat sources provides the actual temperature at a location in the body of the camera. During cooling states, the time constants are used to estimate the rate of temperature change in the camera body and the lens assembly” (Col 4, Ln 13).
Yost does not explicitly disclose computing the temperature change is further based on a thermal capacitance.	
However a like reference Anderson teaches (“Thermal capacitance (also referred to as heat capacitance) refers to the heat amount (Q) held by a material for a certain change of temperature and can be expressed using the following equation” [0041])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the Yost, Gao and Kocagoez, to incorporate thermal capacitance into the temperature change calculation as taught by Anderson to accurately calculate temperature changes.

Claims 7, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,826,361 (Yost) in view of US Publication 2019/0135150 (Gao) and US Publication 2019/0190296 (Paralikar).

Regarding claim 7, the combination of Yost, Gao and Johnson generally discloses the above driver module and further Yost discloses the driver module has a first surface area and is bonded to a printed circuit board (PCB); and the PCB has a second surface area that is larger than the first surface area (“the systems and methods for estimating lens temperature are implemented using a combination of hardware and software that is stored in an internal memory and that is executed by a suitable instruction execution system provided within an application specific integrated circuit (ASIC)” (Col 3, Ln 3) because the first surface is bonded to the PCB, there inherently would be a second surface area larger than the first surface area.  
Yost does not explicitly disclose the area is a PCB. 
However, a like reference Paralikar teaches (“These temperature sensors may be mounted on a PCB or hybrid board within the IMD, or built directly into an integrated circuit or other electronic circuitry located within the IMD, and configured to sense a temperature of the portion of the IMD where the sensor is located” [0234]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for estimating lens temperature of Yost and Gao to use a PCB as taught by Paralikar to accurately sense the temperature.

Regarding claim 14, Yost discloses a system, comprising:  
a driver module (FIG. 2: Step Motor Driver 272, DC Motor/Driver 282), connected to the actuator, and bonded to a printed circuit board (PCB) (“application specific integrated circuit (ASIC)” (Col 3, Ln 3), wherein the driver module comprises: 
a current driver circuit configured to supply a current to the actuator (FIG. 2: Step Motor Driver 272, DC Motor/Driver 282); 
a temperature sensor positioned adjacent to the current driver circuit and configured to: measure a temperature of the driver module; and generate measured temperature data; a computation circuit configured to: receive the measured temperature data from the temperature sensor (FIG. 4, “Sense a temperature at a location within the body of a camera” 402); 
Heat effects from each heat source can be empirically determined or calculated. The heat effects are used to determine an appropriate camera time constant. A respective camera time constant can be determined for each combination of operating states of heat generating elements within the camera” (Col 3, Ln 52), “Heat transfer properties that cause the lens assembly to warm with respect to an ambient temperature when camera heat sources are turned on and return to the ambient temperature after the heat sources are turned off are used to determine a lens assembly time constant” (Col 3, Ln 57) “CTC” (Col 8, Ln 24)); 
predict a total temperature change value of the driver module according to the self-heating value (Q) (“During heating, a time constant is used to determine the final temperature that would be reached in the vicinity of the heat sources if the digital camera 100 and the environment surrounding the camera 100 remained unchanged. A temperature sensor (e.g., temperature sensor 216) or a combination of temperature sensors provides information regarding actual temperature within body 110” (Col 7, Ln 51), “A temperature sensor (e.g., temperature sensor 216) or a combination of temperature sensors provides information regarding actual temperature within body 110” (Col 7, Ln 55) because the final temperature is determined or predicted, knowing the start temperature, the total temperature change is predicted. “T.sub.OFFSET is a constant representing the difference between ambient temperature and the temperature within body 110 when the camera 100 is fully warmed up” (Col 8, Ln 8)),
compute a corrected temperature according to the total temperature change and the measured temperature, wherein the corrected temperature represents an ambient air temperature of the driver module (“During heating, a time constant is used to determine the final temperature that would be reached in the vicinity of the heat sources if the digital camera 100 and the environment surrounding the camera 100 remained unchanged. A temperature sensor (e.g., temperature sensor 216) or a combination of temperature sensors provides information regarding actual temperature within body 110” (Col 7, Ln 51), the final temperature discloses the corrected temperature  “A temperature sensor (e.g., temperature sensor 216) or a combination of temperature sensors provides information regarding actual temperature within body 110” (Col 7, Ln 55)).

Yost does not explicitly disclose:
an actuator; a printed circuit board (PCB);
obtain a current value of the control circuit; 
according to the current value and a resistance value of the actuator.
However, Gao teaches obtain a current value of the current driver circuit; compute a self-heating value according to the current value and a resistance value of the actuator (Q), predict a total temperature change value of the driver module according to the self-heating value (Q) (“the heat quantity Q of the shape memory actuators is calculated by the following formula:

    PNG
    media_image1.png
    34
    122
    media_image1.png
    Greyscale
 
In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is heat transferred to the outside by the actuators [0051]-[0052].  Gao is a variation of the well-known Joule or Ohm law.   A teaching reference “Resistors and Circuits” (E. Coates) spells out the inherent principle of Gao, teaching the rate at which heat is dissipated is power (and measured in units of Watts (W)), 
    PNG
    media_image2.png
    43
    238
    media_image2.png
    Greyscale
(page 6)).   “Q” in the equation of Gao represents Power, which is a rate of heat dissipation, thereby teaching the claimed “predict a total temperature change value of the driver module according to the self-heating value” because a temperature change occurs according to heat dissipation.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for estimating lens temperature of Yost to obtain a current value and use the current value and resistance value to compute a heat quality Q (also known as self-heating value) as taught by Gao to accurately determine the temperature.
Gao does not explicitly teach the area is a printed circuit board (PCB).
However, a like reference Paralikar teaches (“These temperature sensors may be mounted on a PCB or hybrid board within the IMD, or built directly into an integrated circuit or other electronic circuitry located within the IMD, and configured to sense a temperature of the portion of the IMD where the sensor is located” [0234]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for estimating lens temperature of Yost and Gao to use a PCB as taught by Paralikar to accurately sense the temperature.

Regarding claim 19, the combination of Yost, Gao and Paralikar generally discloses the method above and further Yost discloses a first register connected to the computation circuit; a second register; and a third register connected to the computation circuit configured to store the computed corrected temperature (“Each time camera 100 is turned off, ASIC 212 stores a first time, T.sub.1, and records the internal temperature of the camera 100, S.sub.OFF. Thereafter, when an operator of the camera 100 turns the camera on, ASIC 212 stores a second time, T.sub.2, and records the internal temperature of the camera 100, S.sub.START” (Col 8, ln 32) “These temperature values are stored in internal memory 240” (Col 10, Ln 62) Because Yost discloses the ability to store in memory, Yost has the ability to store the other measurements.
Yost does not explicitly disclose the current value and resistance value of the actuator.
However, Gao teaches “In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is beat transferred to the outside by the actuators” [0051]-[0052].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for estimating lens temperature of Yost and Paralikar  to obtain a current value and use the current value and resistance value to compute a heat quality Q (also known as self-heating value) as taught by Gao to accurately determine the temperature.

Regarding claim 20, the combination of Yost, Gao and Paralikar generally discloses the method above and further Yost discloses computing the corrected temperature comprises subtracting the total temperature change from the measured temperature (“ASIC 212 associates an accurate time stamp with each state change of heat generating elements (e.g., the image sensor 214, the ASIC 212, focus and zoom subsystem elements within body 110, and image display 116)” (Col 7, Ln 32) “When a heat source is turned on, off, or commanded into a power saving mode, the lens temperature is estimated using a heat transfer model” (Col 4, Ln 11), “Temperature offset 244 is a difference between ambient temperature and a temperature that the lens assembly 150 will approach if the present on/off state of the heat generating elements remains constant for a sufficient length of time” (Col 7, Ln 17) it would be obvious for a person of ordinary skill in the art to take the difference between the total temperature change and measured actual temperature change to determine a corrected temperature.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,826,361 (Yost) in view of US Publication 2019/0135150 (Gao), US Publication 2019/0190296 (Paralikar) and US Publication 2016/0378897 (Anderson).


Regarding claim 15, the combination of Yost, Gao and Paralikar generally disclose the above system and further Yost discloses predicting the total temperature change comprises computing a first temperature change;  a second temperature; and a third temperature change (“ASIC 212 associates an accurate time stamp with each state change of heat generating elements (e.g., the image sensor 214, the ASIC 212, focus and zoom subsystem elements within body 110, and image display 116)” (Col 7, Ln 32) “When a heat source is turned on, off, or commanded into a power saving mode, the lens temperature is estimated using a heat transfer model” (Col 4, Ln 11) teaching temperature changes). 
Yost does not explicitly disclose:
temperature change according to the self-heating value and a thermal resistance.

However, a like reference Kocagoez teaches “self-heating of a chip module includes at least information from a group consisting of: information indicating thermal properties for heat capacity of at least a portion of the at least one chip module, information indicating thermal properties for thermal resistance of at least a portion of the at least one chip module, a temperature of at least a portion of the at least one chip module, a change of a temperature of at least a portion of the at least one chip module, and workload for the at least one chip module” [0256]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the Yost, Gao and Paralikar to use self-heating value and thermal resistance as taught by Kocagoez, to accurately calculate temperature changes.
Yost does not explicitly disclose computing the temperature change is further based on a thermal capacitance.	
However a like reference Anderson teaches (“Thermal capacitance (also referred to as heat capacitance) refers to the heat amount (Q) held by a material for a certain change of temperature and can be expressed using the following equation” [0041])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the Yost, Gao, Paralikar and Kocagoez, to incorporate thermal capacitance into the temperature change calculation as taught by Anderson to accurately calculate temperature changes.

Regarding claim 16, the combination of Yost, Gao, Paralikar, and Kocagoez and Anderson generally discloses the method above and further Yost discloses predicting the total temperature change further comprises adding the first, second, and third temperature changes together (“Each time camera 100 is turned off, ASIC 212 stores a first time, T.sub.1, and records the internal temperature of the camera 100, S.sub.OFF. Thereafter, when an operator of the camera 100 turns the camera on, ASIC 212 stores a second time, T.sub.2, and records the internal temperature of the camera 100, S.sub.START” (Col 8, ln 32) and Equation 1 (Col 8, ln 

Regarding claim 16, the combination of Yost, Gao and Paralikar, Kocagoez and Anderson generally discloses the method above and further Yost discloses computing the first temperature change; computing the second temperature change; and computing the third temperature change (“One method of modeling the effects of heating and cooling on the lens assembly uses the camera and lens assembly time constants to approximate the rate of temperature change in the lens assembly. The internal clock and related logic provide timestamps for heating and cooling states. During heat inducing states, the time constants are used to determine a temperature that would be reached near the heat generating sources if the camera and environmental (e.g., temperature of the ambient air, foreign heat sources, etc.) conditions remain unchanged. A temperature sensor(s) proximal to the heat sources provides the actual temperature at a location in the body of the camera. During cooling states, the time constants are used to estimate the rate of temperature change in the camera body and the lens assembly” (Col 4, Ln 13). 
Yost does not explicitly disclose computing the temperature change is based on a quantity of heat. 
However, Gao teaches “the heat quantity Q of the shape memory actuators is calculated by the following formula:

    PNG
    media_image1.png
    34
    122
    media_image1.png
    Greyscale
 
In the formula, I is measured current of the memory alloy wire; R is resistance of the memory alloy wire; .DELTA.t is a sampling interval time; and Q(t) is beat transferred to the outside by the actuators” [0051]-[0052].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for estimating lens temperature of Yost, Gao, Paralikar, Kocagoez and Anderson to obtain a current value and use the current value and resistance value to compute a heat quality Q (also known as self-heating value) as taught by Gao to accurately determine the temperature.

Regarding claim 18, the combination of Yost, Gao, Paralikar, Kocagoez and Anderson generally discloses the method above and further Yost discloses the first quantity of heat comprises heat dissipated from the driver module and into a surrounding air; and the second quantity of heat comprises heat transferred from the driver module to the PCB (“Temperature offset 244 is a difference between ambient temperature and a temperature that the lens assembly 150 will approach if the present on/off state of the heat generating elements remains constant for a sufficient length of time” (Col 7, Ln 17) disclose both ambient air and heat generating elements affect the temperature).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857